                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,                         )
                                        )
                   Petitioner,          )                 8:18CV46
                                        )
            v.                          )
                                        )
STATE OF NEBRASKA,                      )                  ORDER
                                        )
                   Respondent.          )
                                        )


      The Petitioner has filed an application to proceed in district court without
prepayment of fees or costs (filing no. 48). In reality, he seeks leave to appeal in
forma pauperis. With that understanding,

      IT IS ORDERED that the Petitioner’s motion (filing no. 48), construed to be
a motion to appeal in forma pauperis, is granted.1

      DATED this 17th day of December, 2018.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




      1
       Since this matter has already been appealed and in forma pauperis status has
been granted (filing no. 42), the present motion appears to be redundant.
